—Order unanimously affirmed with costs. Memorandum: Supreme Court properly denied defendant’s motion to vacate a default judgment. Defendant did not establish a justifiable excuse for failing to answer and show a meritorious defense to the action. Supreme *917Court also properly rejected defendant’s argument that plaintiff’s entry of the default judgment was not in accordance with the statutory requirements. The court properly permitted plaintiff to file proof of substituted service nunc pro tunc. We have considered defendant’s remaining arguments and find them lacking in merit. (Appeal from order of Supreme Court, Monroe County, Patlow, J.—vacate default judgment.) Present —Callahan, J. P., Doerr, Boomer, Green and Balio, JJ.